             Case 4:18-cv-00356-JM Document 46 Filed 08/06/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

CYNTHIA D’ABADIE                                                                      PLAINTIFF

v.                                 Case No. 4:18-cv-00356-JM

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                              DEFENDANT

               BRIEF IN SUPPORT OF DEFENDANT’S MOTION IN LIMINE

          Comes now Defendant, Pulaski County Special School District (“District”), by and through

its attorneys, Bequette, Billingsley & Kees, P.A., and for its Brief in Support of Motion in Limine,

states:

          The District anticipates Plaintiff will attempt to elicit testimony from witnesses and/or

introduce exhibits relating to numerous irrelevant, highly prejudicial matters which should be

excluded pursuant to the Federal Rules of Evidence.

          All relevant evidence is admissible, except as otherwise provided by statute or by these

rules or by other rules applicable in the courts of this state. Evidence which is not relevant is not

admissible. Fed. R. Evid. 402. In the event the court determines that the evidence complained

of herein is relevant, then the evidence should be excluded on the basis of Fed. R. Evid. 403, which

provides, in part, that evidence, although relevant, may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading

the jury, or by considerations of undue delay, waste of time, or needless presentation of

cumulative evidence.

          For the reasons set forth herein, the following documents and issues should be excluded

from evidence at the trial of this case, and the District requests the Court to instruct Plaintiff’s
             Case 4:18-cv-00356-JM Document 46 Filed 08/06/20 Page 2 of 5



counsel to refrain from inquiring of any witness as to the following matters and to refrain from

making these statements in voir dire, and opening and closing statements.

       1.       Witnesses’ Reasons for Leaving PCSSD. Several of the witnesses at trial were

employees of the District during the events at issue, but have since left the District for new

employment or retirement. The reason for the witnesses’ decision to leave their employment with

the Pulaski County Special School District is not relevant to the issues of this case, and such

testimony, if elicited by Plaintiff, would only be for the sake of suggesting the District has a high

turnover rate, has a difficult time retaining qualified employees, or to otherwise suggest the District

is not a favorable place to work. This testimony has no relevance to the issues of the case, but

would only seek to prejudice the jury.

       Accordingly, Plaintiff should be allowed to ask any witness their current employment, but

should not ask why they chose to leave the Pulaski County Special School District or otherwise

elicit testimony which would cause the witness to explain their decision for leaving employment

with the Pulaski County Special School District. Plaintiff should be instructed not to enter into

this line of questioning. See Fed. R. Evid. 401, 402, and 403.

       2.       Plaintiff’s Hearsay Declaration.        Plaintiff attached a signed Declaration by

Danny Bryan to her Response to Motion for Summary Judgment. This Declaration is not only

hearsay, as it is an out of court statement used to prove the truth of the matters asserted, but it also

contained hearsay statements from individuals referenced in the Declaration. Essentially, the

Declaration is hearsay upon hearsay. Such hearsay evidence is inadmissible and the Declaration

should not be admitted at trial and the contents not referenced by any witness. See Fed. R.

Evid. 801.


                                                   2
            Case 4:18-cv-00356-JM Document 46 Filed 08/06/20 Page 3 of 5



       3.      Settlement Discussions. Whether the Plaintiff and Defendant have engaged in

settlement discussions is irrelevant and should not be admitted. Such discussions are inadmissible

pursuant to Fed. R. Evid. 408, which provides that the occurrence of settlement discussions or

settlement is not admissible.

       4.      Pulaski County Special School District’s Pending Litigation. Whether there is

past or currently pending claims or lawsuits against the District, including similar claims against

the District, are of no relevance to the issues before this Court. This is not a class action and

Plaintiff has made no claims as to comparators or similarly situated individuals.   Plaintiff should

not be allowed to reference the District’s involvement in the long-running desegregation case.

Accordingly, Plaintiff should not be allowed to elicit any testimony as to any past, present or

ongoing litigation in which the District is involved. Such matters should be excluded from the

evidence at trial pursuant to Fed. R. Evid. 402 and 403.

       5.      Pulaski County Special School District’s Climate and/or Culture. Plaintiff’s

counsel has been involved in litigation against the District, including the long-running

desegregation case, for decades. Admittedly, Plaintiff’s counsel is well versed in management of

the District, and is very knowledgeable in its employment practices.           Plaintiff’s counsel’s

knowledge of the District and past discriminatory practices, whether alleged or proven, are not

relevant to this case, and would only serve to prejudice a jury. Plaintiff’s counsel should be

admonished from making global statements that the District has a history of alleged discriminatory

practices or other insinuations that would lead a jury to believe the District has had any previous

litigation or discriminatory practice outside of the specific facts at issue in this litigation,




                                                 3
             Case 4:18-cv-00356-JM Document 46 Filed 08/06/20 Page 4 of 5



specifically regarding Plaintiff. Such matters should be excluded from the evidence at trial

pursuant to Fed. R. Evid. 402 and 403.

       6.       Gender Discrimination. Plaintiff has not raised gender discrimination claims in

her Complaint, and this Court specifically noted in its Order on Motion for Summary Judgment

that Plaintiff did not timely raise a claim for retaliation or discrimination based on her gender.

See Order, ECF Doc. No. 31. Accordingly, Plaintiff should be admonished from making any

references to the jury, whether in voir dire, opening statements, or during questioning of witnesses,

that Plaintiff’s gender in any way impacted or contributed to the alleged adverse employment

action at issue in this litigation. Such matters should be excluded from the evidence at trial

pursuant to Fed. R. Evid. 402 and 403.

       7.       Miscellaneous Issues. The District will request the Court to instruct Plaintiff’s

counsel to refrain from inquiring of any witness as to the following matters and to refrain from

making these statements in voir dire, and opening and closing statements.

       (a)      that the District has settled prior employment-related claims;

       (b)      that juries in this state or around the nation have awarded damages to Plaintiff in

employment cases, and referencing the amount of those awards;

       (c)      that any recovery made by the Plaintiff in this case would be shared with her

attorneys or that Plaintiff has been required to incur expenses to bring this action;

       (d)      the size or wealth of the District and telling the jury that it should “do unto others

as you would have them do unto you” or should apply “Golden Rule” telling the jury that it should

attempt to “send the District a message” or any other such language which is calculated to have




                                                  4
              Case 4:18-cv-00356-JM Document 46 Filed 08/06/20 Page 5 of 5



the jury assess damages based upon emotional response and not upon the evidence and the Court’s

instructions;

        (e)      referring to any objections to interrogatories or other discovery made by the

District;

        (f)      Plaintiff should be prohibited from exhibiting for the jury or offering into evidence

for the jury any reports and/or photographs and/or exhibits which were not responsive and

forwarded to the District on a timely basis in response to the District’s written discovery responses

or pursuant to the orders of this Court;

        (g)      Plaintiff be prohibited from introducing hearsay statements through Plaintiff or her

witnesses.

        All of the above items are not relevant to the issues of this claim or would otherwise only

seek to impassion the emotions of the jury, having them rely upon their emotional response and

not the evidence and Court’s instructions. Furthermore, to the extent any of the aforementioned

items are relevant, the risk of undue prejudice to the District greatly outweighs any potential

relevance. See Fed. R. Evid. 401, 402 and 403.

                                               Respectfully submitted,

                                               BEQUETTE, BILLINGSLEY & KEES, P.A.
                                               425 West Capitol Avenue, Suite 3200
                                               Little Rock, AR 72201-3469
                                               Phone: (501) 374-1107
                                               Fax: (501) 374-5092
                                               Email: jbequette@bbpalaw.com
                                               Email: ckees@bbpalaw.com

                                               By:         W. Cody Kees
                                                       Jay Bequette, Ark. Bar #87012
                                                       W. Cody Kees, Ark. Bar #2012118


                                                   5
